 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Ashley Manes,                                        No. CV-18-04664-PHX-DJH
10                   Plaintiff,                           ORDER
11   v.
12   Stetson Desert Project LLC, et al.,
13                   Defendants.
14
15          The Court stayed this matter pending the Ninth Circuit’s opinion in Tijerino v.
16   Stetson Desert Project LLC, 2:15-cv-02563-SMM (D. Ariz.). In Tijerino, a similar action
17   involving the same Defendants, the district court determined that the plaintiff, who was a
18   former exotic dancer at Le Girls, was not an employee under the FLSA, and therefore
19   dismissed the case. See Tijerino v. Stetson Desert Project LLC, 2017 WL 9511247, at *6
20   (D. Ariz. June 21, 2017). The plaintiff in Tijerino appealed the dismissal and the Ninth
21   Circuit held oral argument on July 9, 2019. On August 16, 2019, the Ninth Circuit revered
22   and remanded the case for further proceedings. See Tijerino v. Stetson Desert Project,
23   LLC, 2019 WL 3849570 (9th Cir. Aug. 16, 2019).
24          In light of the remand, the Court will lift the stay in this matter. The parties shall
25   jointly file a status report regarding whether (1) the parties intend to file a motion to transfer
26   or consolidate this case with Tijerino pursuant to Local Rule 41.2(b) or (2) why this this
27   Court should not voluntarily reassign this case pursuant to Local Rule 42.1(e).
28          Accordingly,
 1          IT IS ORDERED that the stay in this matter is lifted; and
 2          IT IS FURTHER ORDERED that on or before August 30, 2019, the parties shall
 3   jointly file a status report that addresses the transfer or consolidation of this case with
 4   Tijerino.
 5          Dated this 19th day of August, 2019.
 6
 7
 8                                                 Honorable Diane J. Humetewa
 9                                                 United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
